DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 10/3/2022 have been entered.  Claims 1-3 are pending.  

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 8: “three-dimensional device” should be changed to --three-dimensional measuring device--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (“A next-best-view algorithm for 3D scene recovery with 5 degrees of freedom”).
Fisher teaches:
Re claim 1.  An obstacle search device of a robot system, for automatically specifying a region where an obstacle is present so that an operation path in which a robot does not interfere with an obstacle can be generated automatically (page 163, section 1 Introduction, first paragraph; page 167, section 5 Optimisation, first paragraph), the device comprising: 
a non-contact three-dimensional measuring device attached to the robot (page 169, section 6 Results, second paragraph, range sensor); and 
a processor (page 171, last paragraph, “Pentium processor”), the processor being configured to: 
search for an obstacle in a search space using the three-dimensional measuring device (page 165-166, section 3, Voxel map update, mark voxel                         
                            
                                
                                    p
                                
                                
                                    u
                                    v
                                
                                
                                    v
                                    o
                                    x
                                    e
                                    l
                                
                            
                        
                     as Occupied).

Fisher fails to specifically teach: (re claim 1) automatically generate the operation path for manipulating the robot based on the searched obstacle.
	Fisher does teach, at page 167 at the third bullet and the subsequent paragraph, the system of Fisher should include a navigation module which uses robot path planning based on known obstacles in the scene, the distance to travel, and trajectory of the robot.  This would allow the robot to successfully navigate its environment based on the detected obstacle information.  
In view of Fisher’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the obstacle search device as taught by Fisher, (re claim 1) automatically generate the operation path for manipulating the robot based on the searched obstacle; since Fisher does teach the system of Fisher should include a navigation module which uses robot path planning based on known obstacles in the scene, the distance to travel, and trajectory of the robot.  This would allow the robot to successfully navigate its environment based on the detected obstacle information.  

	Fisher further teaches:
Re claim 2.  Wherein the processor is configured to:
set the search space (page 164, section 2 Scene representation, second paragraph, “The voxel map is a 3D rectangle whose size depends on the available memory, size of the scene to be modelled, and resolution at which we work.”);
divide the search space into a plurality of regions having a prescribed size (page 164, section 2 Scene representation, second paragraph, “Voxels, volume elements, are small cubes of a fixed size.”); and
check presence of an obstacle in a divided region of the search space using the three-dimensional device while moving the robot to update a position and attitude of the three-dimensional measuring device (page 165-166, section 3, Voxel map update, mark voxel                         
                            
                                
                                    p
                                
                                
                                    u
                                    v
                                
                                
                                    v
                                    o
                                    x
                                    e
                                    l
                                
                            
                        
                     as Occupied; and Abstract, “the sensor navigates inside the scene”).

Re claim 3.  Wherein the processor initially 
sets all divided regions as “non-searched” (page 164, section 2 Scene representation, fourth paragraph, “voxel labels include: Unmarked voxel.  A voxel that has never been observed by the sensor.”); and
checks presence of a non-searched region with respect to measurable regions (page 169, section 5 Optimisation, second to last paragraph, “The termination criterion is aimed at ensuring that the whole scene is recovered, and it can be: 1) No more unseen area is covered.”  This determines that further searches via the fitness function will not observe any more unmarked voxels - there are no more sensor positions which will observe any non-searched voxels).  

Response to Arguments
Applicant’s arguments, see pages 3-4, filed 10/3/2022, with respect to the 35 U.S.C. § 112(f) interpretation of claims 1-3, and the corresponding 35 U.S.C. § 112(b) rejection of claims 1-3 have been fully considered and are persuasive.  The claims are no longer being interpreted under 35 U.S.C. § 112(f) and therefor are no longer rejected under 35 U.S.C. § 112(b).   
Applicant’s arguments, see page 4, filed 10/3/2022, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. § 102 have been fully considered and are persuasive as Fisher does not teach “automatically generate the operation path for manipulating the robot based on the searched obstacle.”  However, Fisher suggests such a feature should be incorporated in future work at page 167, thus rendering this feature obvious under 35 U.S.C. § 103.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664